United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1333
Issued: December 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2014 appellant, through his attorney, filed a timely appeal of a February 10,
2014 merits decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic back
injury due to the accepted employment incident on April 25, 2011.
On appeal counsel argued that the reports of Dr. Mark A.P. Filippone, a Board-certified
physiatrist, met appellant’s burden of proof or in the alternative required OWCP to undertake
further development of appellant’s claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board.2 The facts and circumstances
of the case as set out in the prior decision are adopted herein by reference. The relevant facts
follow.
On May 2, 2011 appellant, then a 57-year-old electronic maintenance technician, filed a
traumatic injury claim alleging that on April 25, 2011 he bent over to unlock the lock on a mail
processing machine and ruptured discs in his back. By decision dated June 7, 2011, OWCP
denied appellant’s claim for a traumatic injury finding that he had not submitted medical
evidence based on a proper history of injury establishing that he sustained an injury due to his
accepted employment incident of bending over to release a lock. Counsel requested an oral
hearing, before an OWCP hearing representative.
Appellant submitted a narrative statement dated June 24, 2011 claiming that on April 25,
2011 at 3:00 p.m., he was notified that due to a shortage of maintenance mechanics he was to
perform a daily maintenance route on four delivery bar code sorter machines, two of which had
to be completed by 6:00 p.m. To complete this assignment, he had to remove all items from the
perimeter of the machines, bring the assigned tools including the vacuum cleaner to the
machines, open all locked doors and vacuum the internal components while working in a
crouched or kneeling position. Appellant had completed these tasks on two machines by 6:00
p.m. and was in the process of removing the maintenance lock from the circuit breaker when he
stood up and immediately felt severe pain in his lower back in the vicinity of his left kidney.
While waiting for this pain to resolve he felt a numbing sensation that extended from his right
knee to his right ankle and started to lose sensation in his right foot and leg.
Dr. Filippone completed a report on October 5, 2011 noting that he reviewed appellant’s
June 24, 2011 statement and diagnosed low back derangement with clear evidence of internal
derangement of the lumbar spine and obvious evidence of cervical radiculitis. Dr. Filippone
stated that the injury on April 25, 2011 was the culmination of all of appellant’s back injuries and
was “quite literally the straw that broke the camel’s back….”
Appellant testified at the oral hearing on October 11, 2011 that his duties included
cleaning postal machines. This task involved moving a tool case weighing 40 pounds as well as
a separate toolbox weighing 200 pounds, a toolbar weighing 25 pounds, a rolling a vacuum
cleaner weighing 20 pounds and moving the letter equipment from around and atop the machine.
Appellant stated that letter equipment included carts weighing between 400 and 550 pounds
which had to be pushed away from the machine. He stated that his back pain occurred after
completing two of the four machines assigned to him while releasing a maintenance lock on the
circuit breaker. Appellant stated that he pulled the circuit breaker and stood up. He then
experienced pain in his back and a then a few minutes later numbness going down his right leg.
By decision dated November 23, 2011, an OWCP hearing representative affirmed the
prior decision of June 7, 2011, finding that appellant failed to submit sufficient medical opinion
evidence, based on a proper history of injury, to establish a causal relationship between
appellant’s diagnosed back condition and his employment incident of April 25, 2011.
2

Docket No. 13-40 (issued May 7, 2013).

2

Counsel requested reconsideration on December 5, 2011. By decision dated June 27,
2012, OWCP denied modification of its prior decision finding that the medical reports did not
provide a consistent mechanism of injury and are insufficient to establish that the employment
injury occurred as alleged. The Board reviewed appellant’s case on May 7, 20133 and found that
appellant had not submitted the necessary medical opinion evidence to establish that his
employment activities on April 25, 2011 resulted in his diagnosed conditions. The Board found
that Dr. Filippone stated that he had reviewed appellant’s history of back injuries as well as his
description of employment activities on April 25, 2011. He diagnosed low back derangement
and stated that appellant’s current condition was a culmination of his previous back injuries. He
opined that the April 25, 2011 injury was “the straw that broke the camel’s back.” The Board
found that this report did not provide the necessary medical explanation of how appellant’s work
activities caused or contributed to his diagnosed condition and without some medical reasoning,
this report was insufficient to meet appellant’s burden of proof. The Board concluded that
Dr. Filippone did not explain how or why appellant’s activities would result in his diagnosed
condition and affirmed the June 27, 2012 decision of OWCP.
On November 13, 2013 counsel requested reconsideration. He submitted an additional
report from Dr. Filippone dated October 31, 2013 in which Dr. Filippone related that on
April 25, 2011 appellant was pulled from his position of electronic technician and ordered to
work as a maintenance mechanic. Appellant was told to work on two machines, each 100 feet
long with 25 set of double steel doors. He was required to unlock and vacuum the interior of
each machine which included reaching in with a vacuum probe wand to the top of the machine
and then squatting down or kneeling to vacuum the bottom of the machine. Appellant was
required to complete this task in 60 minutes rather than the normal allotted time of between 75
and 90 minutes. He also pushed a 150-pound cart, wore a 20-pound tool belt and dragged a
vacuum cleaner hose. In addition, there were various items scattered in front of the machine
doors weighing between 50 and 600 pounds which appellant had to move to complete his
assigned task. Dr. Filippone concluded that appellant was working at an accelerated rate in a job
beyond his usual physical requirements. He stated, “About 50 minutes into this literally backbreaking work, he began to feel back pain but he continued working for another hour or so, but
he never made it to the two-hour break.” Dr. Filippone stated, “As described there was rapid
flexion/extension, rotation, squatting, stooping, reaching and twisting at a very rapid
nonphysiologic pain in a condensed period of time in a condensed space in a man not adequately
physically acclimatized to do this repetitive rapid task and this overloaded and herniated his
lumbar spine.”
By decision dated February 10, 2014, OWCP denied modification of its prior decision
finding that Dr. Filippone did not explain how the mechanism of appellant’s rapid
flexion/extension, rotation and squatting caused lumbar herniations. It further found that
Dr. Filippone had not explained how the lumbar herniations were the direct result of appellant’s
April 25, 2011 employment incident.

3

Id.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.6
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”7 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First, the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place and in the manner alleged.8 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.9 A medical report is of limited probative value
on a given medical question if it is unsupported by medical rationale.10 Medical rationale
includes a physician’s detailed opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment activity. The
opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical reasoning
explaining the nature of the relationship between the diagnosed condition and specific
employment activity or factors identified by the claimant.11
ANALYSIS
Appellant filed a notice of traumatic injury alleging that he sustained a back injury on
April 25, 2011. He submitted narrative statements describing his employment duties on that date
which OWCP has accepted as factual. OWCP denied his claim on the grounds that the medical
evidence was not sufficiently detailed and well reasoned to establish a causal relationship
4

5 U.S.C. §§ 8101-1893.

5

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

20 C.F.R. § 10.5(ee).

8

John J. Carlone, 41 ECAB 354 (1989).

9

J.Z., 58 ECAB 529 (2007).

10

T.F., 58 ECAB 128 (2006).

11

A.D., 58 ECAB 149 (2006).

4

between his diagnosed conditions and his accepted employment incident. Appellant requested
reconsideration and submitted an additional report from Dr. Filippone addressing his alleged
employment-related condition. In his October 31, 2013 report, Dr. Filippone provided a detailed
description of appellant’s employment duties on April 25, 2011.
The Board finds that this report is not based on an accurate history of injury and therefore
lacks probative value. While Dr. Filippone provided a detailed description of appellant’s
employment duties, his report contradicted appellant’s statements that he had no back pain until
completing two machines around 6:00 p.m. Dr. Filippone described a gradual onset of back pain
50 minutes into appellant’s assigned tasks. This description does not comport with appellant’s
statements of sudden pain. As Dr. Filippone’s report is not factually accurate, it cannot
constitute the weight of the medical evidence and meet appellant’s burden of proof in
establishing his traumatic injury claim. The Board finds that the factual deficits in
Dr. Filippone’s report are such that his report does not require further development by OWCP as
argued on appeal.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. § § 10.605 through 10.607.
CONCLUSION
The Board finds that the medical evidence is not based on a proper factual background
and due to these deficits cannot establish appellant’s traumatic injury claim.

5

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.12
Issued: December 2, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

